Citation Nr: 0725385	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation for left knee disability in 
excess of 30 percent prior to total knee replacement surgery 
in 2003.   

2.  Entitlement to an evaluation for left knee disability in 
excess of 30 percent after September 1, 2004, following total 
knee replacement surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION


The veteran had active military service from June 1973 to 
January 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 decision by the RO in Atlanta, 
Georgia.  A Board hearing was held in June 2002.  The 
presiding Veteran Law Judge has since left the Board, and the 
veteran was so advised in June 2007.  He waived his right to 
an additional hearing in July 2007

The Board remanded this case to the RO in September 2003 and 
May 2005 for further procedural development, and it is now 
returned to the Board for review.  

The veteran raised a claim for service connection for 
prostate cancer, and an application to reopen a claim for 
secondary service connection for a right knee disability.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to August 1, 2003, the veteran's left knee 
disability, while productive of limitation of motion, was not 
productive of ankylosis, or flexion limited to less than 60 
degrees, or extension generally limited to greater than 5 
degrees.  

2.  The veteran was awarded a 100 percent disability rating 
from August 1, 2003 to September 1, 2004, following a left 
knee total arthroplasty, as called for by the rating 
schedule.

3.  Since September 1, 2004, the veteran's left knee 
disability is not productive of moderate recurrent 
subluxation or lateral instability, ankylosis, flexion 
limited to 60 degrees or less, extension limited to 5 degrees 
or more, or severe painful motion or weakness in the affected 
extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a left knee disability, prior to August 1, 2003, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.17a, Diagnostic Codes 5003, 5020, 5257, 5260, 5261 
(2006). 

2.  The criteria for a separate 10 percent rating for 
limitation of motion due to arthritis in a major joint has 
been met, prior to August 1, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5260, 
5261 (2006).  

3.  The criteria for a disability rating in excess of 30 
percent for a left knee disability, since to September 1, 
2004, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5020, 5055, 
5257, 5260, 5261 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in February 2004, June 2005, and 
January 2006, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for a left knee disability, the first three Dingess 
elements were substantiated prior to the appeal, and further 
notice was not required.  The veteran's claim is for an 
increased rating; thus, only the type of evidence necessary 
to establish a disability rating and effective date for the 
disability are relevant to his claim.  Here, adequate notice 
was not provided to the veteran regarding the fifth element 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  However, to the extent the Board 
is denying the appeal, any issue as to the appropriate award 
of an effective date is moot.  As to that portion of the 
appeal which is granted, the veteran will have an opportunity 
to contest the effective date that will be assigned by the 
RO, so any error here is harmless.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 2000, March 2004, and March 2006, he 
was afforded formal VA examinations to assess the severity of 
his left knee disability.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides in pertinent part that with 
joint arthritis with limitation of motion, but where the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a 10 percent rating is 
for application for each major joint affected by limitation 
of motion, provided the limitation of motion is objectively 
confirmed.  (The knee is a major joint.  38 C.F.R. § 4.45.)  

Under the provisions of Diagnostic Code 5257, a 10 percent 
evaluation is assigned when there is slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned when this is moderate, and a 30 percent evaluation 
when it is severe.  A 30 percent evaluation is the highest 
rating under this code.  

In evaluating knee disability on the basis of range of 
motion, the Board refers to Diagnostic Codes 5260 and 5261.  
Pursuant to Diagnostic Code 5260, flexion limited to 60 
degrees is assigned a 0 percent evaluation, and when it is 
limited to 45 degrees, a 10 percent rating is assigned.  
Flexion limited to 30 degrees is assigned a 20 percent 
evaluation, and flexion limited to 15 degrees is assigned a 
30 percent rating.  Pursuant to Diagnostic Code 5261, 
extension limited to 5 degree is assigned a 0 percent rating; 
extension limited to 10 degrees is assigned a 10 percent 
evaluation; extension limited to 15 degrees is assigned  a 20 
percent evaluation, and extension limited to 20 degrees is 
assigned a 30 percent evaluation.  Extension limited to 30 
degrees is assigned a 40 percent evaluation.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5055 contemplates knee replacement, and 
provides for a 100 percent schedular evaluation for one year 
following implantation of the prosthesis.  Thereafter, the 
minimum rating is 30 percent.  A 60 percent rating may be 
assigned under this diagnostic code with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion the disability is to 
be rated by analogy to diagnostic codes 5256, 5261, or 5262.  

Diagnostic Code 5256 contemplates knee ankylosis, and 
provides for a 40 percent evaluation for ankylosis in flexion 
between 10 degrees and 20 degrees.  

Diagnostic Code 5262 provides for a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  

As an initial matter, and as indicated by the way in which 
the issues on appeal are identified, it is observed that the 
veteran underwent a total knee replacement during his appeal.  
Consequently, he was assigned a 100 percent schedular 
evaluation under Diagnostic Code 5055 for one year following 
the implantation of the prosthesis, from August 1, 2003 to 
September 1, 2004.  Therefore, the Board will direct its 
attention to the evaluation of the knee prior to and since 
the 100 percent rating was in effect.

The veteran filed this claim in October 2000.  The previous 
October, a VA examination was conducted.  At that time, the 
veteran reported severe daily pain in his left knee, 
especially when walking or bending.  The examiner found that 
the veteran's left knee had decreased strength (4/5) and 
balance sense, with marked laxity.  Range of motion studies 
revealed flexion to 100 degrees and extension to negative 
five degrees.  (Normal range of motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II.)  X-ray studies, taken in April 1999, showed 
moderate osteoarthritic changes, involving the mediofemoral 
tibial joint spaces.  The examiner diagnosed the veteran as 
having traumatic synovitis of the left knee with decreased 
range of motion, positive laxity, abnormal bony hypertrophy, 
crepitus and marketed atrophy of the left thigh muscles, and 
decreased balance.

Another VA examination was conducted in November 2000.  At 
that time, the veteran reported increased pain and weakness 
in his left knee, with difficulty bearing weight on the left 
leg alone.  The examiner found the left knee to have intact 
sensation, mild laxity, mild crepitus, and normal muscle 
strength (5/5).  He noted the veteran's gait had a slight 
left-sided limp.  Range of motion studies revealed flexion to 
130 degrees and extension to negative 10 degrees.  X-ray 
studies, take in June 2000, showed significant medial 
compartment narrowing, with osteophytes projecting off the 
medial epicondyle into the joint.  The examiner diagnosed the 
veteran as having status post left knee injury and surgery, 
with evidence of osteoarthritis. 

An August 2001 VA x-ray study showed a slight flattening of 
the medial femoral condyle on the left knee.  The veteran was 
seen in December 2001 for a VA orthopedic consultation, where 
he reported bilateral knee pain.  The treating physician 
noted an antalgic gait, mostly on the left side, and normal 
motor strength and sensation in both lower extremities.  
Active range of motion of both knees was from zero to greater 
than 115 degrees.  The veteran was seen for another VA 
orthopedic consultation in June 2003, where he requested a 
total left knee arthroplasty.  The physician stated that the 
veteran's range of motion was "actually pretty good."  He 
lacked about 5 degrees of full extension and flexed back to 
about 125 degrees.  A review of x-rays reports taken in 2002 
showed that the veteran's medial compartment of the left knee 
was severely degenerative, with sclerotic bone and the 
lateral compartment having a significant amount of decreased 
joint space.  The veteran under went a total left knee 
arthroplasty in July 2003, and was assigned a 100 percent 
schedular evaluation for his left knee disability, effective 
from August 1, 2003 to September 1, 2004.  

The foregoing record does not reflect the presence of knee 
ankylosis, or limitation of flexion that at all approaches 
the degree necessary for a compensable evaluation under 
Diagnostic Code 5260.  One record suggests the presence of a 
compensable evaluation for limitation of extension, but the 
evidence both before and after that shows otherwise, such 
that the overall disability picture does not warrant a 
separate 10 percent rating for that impairment under 
Diagnostic Code 5261.  Likewise, the record does not reflect 
the veteran to have required wearing a brace consistently 
during this time period, as would warrant an increased 
evaluation under Diagnostic Code 5262.  The evidence clearly 
does show, however, limitation of motion.  Therefore, while a 
disability evaluation in excess of 30 percent is not shown 
otherwise, a separate 10 percent evaluation for limitation of 
motion of a major joint due to arthritis under the provisions 
of Diagnostic Code 5003 is warranted.  To this extent, an 
increased rating for the period prior to August 1, 2003 is 
granted.  

Following the veteran's knee surgery, the record shows a VA 
examination was conducted in March 2004, while the veteran 
was in receipt of his 100 percent schedular evaluation.  At 
that time, the veteran reported that his symptoms had 
improved significantly since the July 2003 arthroplasty, but 
he still experienced left knee pain after any lengthy 
immobility.  The examiner noted the veteran's slight limp and 
found his range of motion to be from zero to 130 degrees, 
stating that 140 degrees flexion was considered normal.  The 
examiner diagnosed the veteran as having status post left 
knee arthroplasty with very good recovery and almost normal 
function.  

Records dated after September 2004, reflect the veteran was 
attending physical therapy at least each month through 
December 2004, with these records showing complaints of knee 
discomfort and mild effusion.  Apparently, the veteran 
underwent treatment for prostate cancer in early 2005, and 
records dated in April 2005 show that while knee range of 
motion at that time was from 0 to 130 degrees, and there was 
no instability noted, the veteran reported unbearable pain 
after walking for one mile.  Accordingly, the veteran was 
referred to physical therapy where it was noted his pain was 
at a constant level of 5 out of 10, and at an 8 or 9 out of 
10 at its worst.  Also noted was some instability, an 
impaired gait, and decreased knee strength.  Following this 
treatment, which apparently lasted 2 weeks, the pain level 
was reduced to a 5 out of 10 at its worst, and the veteran's 
knee strength was noted to be 5/5.  That improvement 
notwithstanding, severe pain at the lateral border of the 
patella was noted in late May 2005, and when the veteran was 
seen in June 2005, he reported his pain was at a level of 7 
out of 10.  Thereafter, the record appears silent as to the 
veteran's condition or treatment, but he was examined again 
for VA purposes in March 2006.  

At the time of the March 2006 examination, the veteran 
reported having daily aggravation and pain in his left knee; 
wearing a brace intermittently; and frequent use of a cane.  
He also apparently indicated that he was unable to stoop, 
unable to stand for more than six minutes, walk more than 100 
yards, kneel, run or jump.  The examiner, however, found no 
lateral instability, crepitus or warmth, and although there 
was some anterior slippage, there was normal motor strength 
(5/5).  Range of motion studies revealed extension to zero 
degrees and flexion to 135 degrees, with no pain, flare-ups 
or diminution of range of motion with repetitive testing.  It 
was also specifically noted that there was no additional 
limitations by fatigue, weakness, or lack of endurance 
following repetitive use.  X-ray studies, taken November 
2005, showed an arthroplasty without complication, with a 
small joint effusion.  The diagnostic impression was status 
post left knee arthroplasty with good range of motion, but 
persistent pain.   

Given the foregoing, the Board concludes an evaluation in 
excess of 30 percent is not warranted for the period of time 
after September 1, 2004.  The veteran's left knee range of 
motion has been nearly full, with only limited effusion, and 
no more than slight instability or subluxation.  Certainly, 
loose motion or ankylosis has not been demonstrated.  There 
have obviously been periodic complaints of pain, but that 
improved with physical therapy, and was not confirmed when 
examined for VA purposes in 2006, when range of motion 
studies were noted to have been accomplished without pain, 
with no additional limitation by pain, fatigue, or weakness 
following repetitive use.  As such, the record does not 
reflect an overall disability picture demonstrating severe 
painful motion or weakness as to warrant a 60 percent 
evaluation under Diagnostic Code 5055.  Accordingly, an 
increased evaluation in excess of 30 percent after September 
1, 2004 is not warranted.  



ORDER

An evaluation for left knee disability in excess of 30 
percent for recurrent subluxation or lateral instability, 
prior to August 1, 2003, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of motion from left knee arthritis, prior to 
August 1, 2003 is granted.  

An evaluation for left knee disability, status post total 
knee replacement, in excess of 30 percent since September 1, 
2004, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


